As filed with the Securities and Exchange Commission on May 13, 2009 Registration No. 033-83040 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ————— STERLING CONSTRUCTION COMPANY, INC. (Formerly known as Oakhurst Capital, Inc.) (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 25-1655321 (I.R.S. Employer Identification No.) 20810 Fernbush Lane Houston, Texas (Address of principal executive offices) 77073 (Zip Code) 1994 Omnibus Stock Plan 1994 Non-Employee Director Stock Option Plan (Full title of the plan) Roger M. Barzun General Counsel 20810 Fernbush Lane Houston, Texas 77073 (Name and address of agent for service) (281) 821-9091 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): [ ] Large accelerated filer [√] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company Explanatory Note Pursuant to a registration statement on Form S-8 (Registration No. 033-83040) Sterling
